Exhibit 10.2

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of June 4, 2012 (this “Amendment No. 1”) to the
Guarantee and Collateral Agreement dated as of June 29, 2007, as otherwise
amended, modified and supplemented as in effect on the date hereof (the
“Guarantee and Collateral Agreement”) among VWR Funding Inc., a Delaware
corporation (successor by merger to Varietal Distribution Merger Sub, Inc.)
(“VWR” or the “Parent Borrower”), VWR Investors, Inc., a Delaware corporation
(“Intermediate Holdco”), each of the Subsidiary Guarantors from time to time
party thereto, and Bank of America, N.A., as Collateral Agent (the “Collateral
Agent”).

Reference the Credit Agreement dated as of June 29, 2007, as amended as of June
[4], 2012, as otherwise amended, modified and supplemented as in effect on the
date hereof (the “Credit Agreement”) among the Parent Borrower, Intermediate
Holdco, each of the Foreign Subsidiary Borrowers from time to time party thereto
(together with the Parent Borrower, collectively, the “Borrowers” and each, a
“Borrower”), each of the Subsidiary Guarantors, each of the undersigned Lenders
party thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent.

The Parent Borrower and the Collateral Agent wish to amend the Guarantee and
Collateral Agreement in certain respects and accordingly, the parties hereto
hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 1 and not
otherwise defined are used herein as defined in the Guarantee and Collateral
Agreement (as amended hereby).

Section 2. Amendments. Effective as provided in Section 4 hereof, the Guarantee
and Collateral Agreement shall be amended as follows:

2.01. References in the Guarantee and Collateral Agreement (including references
to the Guarantee and Collateral Agreement as amended hereby) to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein” and “hereof”)
shall be deemed to be references to the Guarantee and Collateral Agreement as
amended hereby.

2.02. The Guarantee and Collateral Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Guarantee and
Collateral Agreement attached as Annex I hereto.

Section 3. Confirmation of Security Interest and Guarantees. (a) Each of the
Loan Parties party hereto, by its execution of this Amendment No. 1, hereby
confirms and ratifies that all of its obligations as a “Guarantor”, “Grantor”,
“Mortgagor” and “Trustor” or otherwise under the Guarantee and Collateral
Agreement shall continue in full force and effect for the benefit of the Agents
and the Lenders with respect to the Credit Agreement. Each of the Loan Parties
party hereto, by its execution of this Amendment No. 1, hereby confirms that the
security interests granted by it under the Guarantee and Collateral Agreement
shall continue in full force and effect in favor of the Collateral Agent for the
benefit of the Lenders and the Agents with respect to the Credit Agreement.



--------------------------------------------------------------------------------

Section 4. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 and consents set forth in Section 5 hereof shall become effective on
the date upon which each of the following conditions is satisfied:

(a) Amendment No. 1. This Amendment No. 1 shall have been duly executed and
delivered by the Parent Borrower, the Subsidiary Guarantors and the Collateral
Agreement and acknowledged by the Administrative Agent.

(b) Required Lenders. The Administrative Agent shall have received consents from
the Required Lenders with respect to the amendments to the Guarantee and
Collateral Agreement.

(c) Certificates, Corporate Documents and Legal Opinions.

(1) The Administrative Agent shall have received (i)(A)(x) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization or (y) a certificate of the
Secretary or Assistant Secretary of such Loan Party dated as of the Amendment
No. 1 Closing Date and certifying that the certificate or articles of
incorporation or organization, including all amendments thereto, of such Loan
Party delivered pursuant to Section 4.02(c) of the Credit Agreement have not
been modified, rescinded or amended and are in full force and effect, and (B) a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated as of the Amendment No. 1 Closing Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 1 Closing Date or that the by-laws or operating (or limited liability
company) agreement of such Loan Party delivered pursuant to Section 4.02(c) of
the Credit Agreement have not been modified, rescinded or amended and are in
full force and effect and (B) that the certificate or articles of incorporation
or organization of such Loan Party, if delivered pursuant to clause (i) above,
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above.

(2) The Administrative Agent shall have received a certificate, dated as of the
Amendment No. 1 Closing Date and signed by a Financial Officer of the Parent
Borrower, certifying compliance with the conditions precedent set forth in
Sections 4.01(b), 4.01(c) and 4.02(i) of the Credit Agreement.

(3) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Kirkland & Ellis LLP, special counsel for the Loan
Parties, dated the Amendment No. 1 Closing Date and addressed to the
Administrative Agent and the Lenders, and of such other counsel to the Loan
Parties satisfactory to the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

(e) No Defaults. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement.

(f) Representations and Warranties. The representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects on and as of the Amendment No. 1
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(g) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Amendment No. 1 Closing Date,
including, to the extent invoiced at least two Business Days prior to the
Amendment No. 1 Closing Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable fees, disbursements and other
charges of the Administrative Agent’s outside counsel) required to be reimbursed
or paid by the Parent Borrower hereunder or under any other Loan Document.

Section 5. Further Assurance. The Parent Borrower covenants and agrees that the
Borrower will, and will cause each of the Restricted Subsidiaries to from time
to time duly authorize, execute and deliver, or cause to be duly authorized,
executed and delivered, such additional instruments, certificates, financing
statements, agreements or documents, and take all reasonable actions (including
filing UCC and other financing statements but subject to the limitations set
forth in the Security Documents), as the Administrative Agent or the Collateral
Agent may reasonably request, for the purposes of creating, preserving and/or
perfecting (or maintaining the perfection of) the rights of the Administrative
Agent, the Collateral Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any other Loan Party which may be deemed to be part
of the Collateral) pursuant hereto or thereto.

Section 6. Miscellaneous. Except as herein provided, the Guarantee and
Collateral Agreement shall remain unchanged and in full force and effect. This
Amendment No. 1 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Amendment No. 1 by signing any such counterpart.
This Amendment No. 1 shall be governed by, and construed in accordance with, the
law of the State of New York.

[remainder of page intentionally blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

Acknowledged by BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Kevin
L. Ahart   Name: Kevin L. Ahart   Title: Vice President   BANK OF AMERICA, N.A.,
as Collateral Agent By:   /s/ Alysa Trakas   Name: Alysa Trakas   Title:
Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

VWR FUNDING, INC., as Borrower By:   /s/ James M. Kalinovich   Name: James M.
Kalinovich   Title: Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment No. 1 to the Guarantee and Collateral Agreement and hereby confirms
that all of its obligations under the Guarantee and Collateral Agreement shall
continue unchanged and in full force and effect and the security interests
granted by it shall continue in full force and effect for the benefit of the
Agents and the Lenders with respect to the Credit Agreement.

 

[                             ], as a Guarantor By:       Name:   Title:

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

ANNEX I

[Changed Pages of the Guarantee and Collateral Agreement]

[see attached]



--------------------------------------------------------------------------------

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 29, 2007

among

VWR INVESTORSFUNDING, INC.,

VARIETAL DISTRIBUTION MERGER SUB, INC.

(to be merged with and into CDRV INVESTORS, INC.

and renamed VWR FUNDING, INC.),

the Subsidiaries of CDRV INVESTORSVWR FUNDING, INC.

from time to time party hereto

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01. Credit Agreement

     1   

SECTION 1.02. Other Defined Terms

     2    ARTICLE II GUARANTEE      8   

SECTION 2.01. Guarantee

     8   

SECTION 2.02. Guarantee of Payment

     9   

SECTION 2.03. No Limitations, Etc.

     9   

SECTION 2.04. Reinstatement

     10   

SECTION 2.05. Agreement To Pay; Subrogation

     10   

SECTION 2.06. Information

     11    ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY      11   

SECTION 3.01. Security Interest

     11   

SECTION 3.02. Representations and Warranties

     13   

SECTION 3.03. Covenants

     15   

SECTION 3.04. Other Actions

     16   

SECTION 3.05. Voting Rights; Dividends and Interest, Etc.

     16   

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral

     17    ARTICLE IV REMEDIES      18   

SECTION 4.01. Pledged Collateral

     18   

SECTION 4.02. Uniform Commercial Code and Other Remedies

     19   

SECTION 4.03. Application of Proceeds

     21   

SECTION 4.04. Grant of License to Use Intellectual Property

     21   

SECTION 4.05. Securities Act, Etc.

     22    ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION      23   

SECTION 5.01. Indemnity and Subrogation

     23   

SECTION 5.02. Contribution and Subrogation

     23   

SECTION 5.03. Subordination

     23    ARTICLE VI [RESERVED]      23    ARTICLE VII MISCELLANEOUS      24   

SECTION 7.01. Notices

     24   

SECTION 7.02. Survival of Agreement

     24   

 

-i-



--------------------------------------------------------------------------------

SECTION 7.03. Binding Effect; Several Agreement

     24   

SECTION 7.04. Successors and Assigns

     24   

SECTION 7.05. Collateral Agent’s Expenses; Indemnity

     24   

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact

     25   

SECTION 7.07. Applicable Law

     25   

SECTION 7.08. Waivers; Amendment

     26   

SECTION 7.09. WAIVER OF JURY TRIAL

     26   

SECTION 7.10. Severability

     26   

SECTION 7.11. Counterparts

     27   

SECTION 7.12. Headings

     27   

SECTION 7.13. Jurisdiction; Consent to Service of Process

     27   

SECTION 7.14. Termination or Release

     28   

SECTION 7.15. [RESERVED]

     28   

SECTION 7.16. Additional Subsidiaries

     29   

SECTION 7.17. Security Interest and Obligations Absolute

     29   

SECTION 7.18. Effectiveness of Merger

     29   

SECTION 7.19. Obligations of the Foreign Subsidiary Borrowers

     29    Schedules   

Schedule I Subsidiary Guarantors

  

Schedule II Equity Interests; Pledged Debt Securities

  

Schedule II Equity Interests; Pledged Debt Securities

  

Schedule III Intellectual Property

  

Schedule IV Offices for UCC Filings

  

Schedule V UCC Information

   Exhibits   

Exhibit A Form of Supplement

  

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 29, 2007 (this “Agreement”),
among VWR INVESTORS, INCFunding Inc., a Delaware corporation (successor by
merger to Varietal Distribution Merger Sub, Inc.) (“VWR” or the “Parent
Borrower”), VWR Investors, Inc., a Delaware corporation (“Intermediate Holdco”),
VARIETAL DISTRIBUTION MERGER SUB, INC., a Delaware corporation (“Merger Sub”) to
be merged with and into CDRV INVESTORS, INC. (the “Company”), the subsidiaries
of the Parent Borrower (such term and each other capitalized term used but not
defined in this introductory paragraph or the preliminary statement below having
the meaning given or ascribed to it in Article I) from time to time party hereto
and BANK OF AMERICA, N.A., as collateral agent (in such capacity, the
“Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of June 29, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the Collateral Agent.

The Lenders and each Issuing Bank have agreed to extend credit to the Borrowers,
in each case pursuant to, and upon the terms and conditions specified in, the
Credit Agreement. The Hedge Creditors have agreed (or may in the future agree)
to enter into Hedging Obligations with one or more Loan Parties or one or more
Restricted Subsidiaries. The Cash Management Creditors have agreed (or may in
the future agree) to enter into Cash Management Obligations with one or more
Loan Parties or one or more Restricted Subsidiaries. The obligations of the
Lenders and each Issuing Bank to extend credit to the Borrowers, the agreement
of the Hedge Creditors to enter into and maintain Hedging Obligations with one
or more Loan Parties or one or more Restricted Subsidiaries and the agreement of
the Cash Management Creditors to enter into and maintain Cash Management
Obligations with one or more Loan Parties or one or more Restricted Subsidiaries
are, in each case, conditioned upon, among other things, the execution and
delivery of this Agreement by each Borrower and each Guarantor. Each Guarantor
is an affiliate of the Borrowers, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and from
the entering into and/or maintaining of such Hedging Obligations and/or
maintaining of such Cash Management Obligations and is willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit, the Hedge Creditors to enter into and maintain such Hedging
Obligations and the Cash Management Creditors to enter into and maintain such
Cash Management Obligations. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Credit Agreement. All capitalized terms
defined in the New York UCC (as such term is defined herein) and not defined in
this Agreement have the meanings specified therein. All references to the
Uniform Commercial Code shall mean the New York UCC unless the context requires
otherwise; the term “Instrument” shall have the meaning specified in Article 9
of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(e).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Bankruptcy Default” shall mean an Event of Default of the type described in
Sections 7.01(g) and (h) of the Credit Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Parties into which shall be deposited cash
collateral in respect of Letters of Credit.

“Cash Management Creditor” shall mean, with respect to the Cash Management
Obligations of a Loan Party or any Restricted Subsidiary, a counterparty that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or at the time such Cash Management
Obligation is entered into.

“Cash Management Obligations” shall mean, with respect to any Person, the
obligations of such Person under any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements; provided
that any such obligations of any Loan Party or any Restricted Subsidiary owing
to the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or any Lender shall only constitute “Cash Management Obligations”
hereunder at the option of the Parent Borrower.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

 

-2-



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Company” shall have the meaning assigned to such term in the preamble.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person (other than an agreement with any
Person who is an affiliate or a subsidiary of the Parent Borrower or such
Grantor) under any Copyright now or hereafter owned by any Grantor or that such
Grantor otherwise has the right to license, or granting any right to any Grantor
under any copyright now or hereafter owned by any third party, and all rights of
such Grantor under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise,
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any successor office), including those copyrights listed on
Schedule III, and (c) all causes of action arising prior to or after the date
hereof for infringement of any Copyright or unfair competition regarding the
same.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now owns or hereafter acquires.

“Excluded Collateral” shall mean:

(a) all vehicles the perfection of a security interest in which is excluded from
the New York UCC in the relevant jurisdiction;

(b) any General Intangible or other rights arising under contracts, Instruments,
licenses, license agreements (including Licenses) or other documents, to the
extent (and only to the extent) that the grant of a security interest would
(i) constitute a violation of a restriction in favor of a third party on such
grant, unless and until any required consents shall have been obtained,
(ii) give any other party the right to terminate its obligations thereunder, or
(iii) violate any law, provided, however, that (1) any portion of any such
General Intangible or other right shall cease to constitute Excluded Collateral
pursuant to this clause (b) at the time and to the extent that the grant of a
security interest therein does not result in any of the consequences specified
above and (2) the limitation set forth in this clause (b) above shall not
affect, limit, restrict or impair the grant by a Grantor of a security interest
pursuant to this Agreement in any such General Intangible or other right, to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable law, including the New York UCC;

 

-3-



--------------------------------------------------------------------------------

(c) any Letter of Credit Rights;

(d) in the case of the Domestic Obligations, the Hedging Obligations of each
Loan Party (other than the Hedging Obligations of any Foreign Subsidiary
Borrower), the Cash Management Obligations of each Loan Party (other than the
Cash Management Obligations of any Foreign Subsidiary Borrower), Investment
Property consisting of voting Equity Interests of any Foreign Subsidiary in
excess of 65% of the Equity Interests representing the total combined voting
power of all classes of Equity Interests of such Foreign Subsidiary entitled to
vote;

(e) as to which the Collateral Agent and the Parent Borrower reasonably
determine that the costs of obtaining a security interest in any specifically
identified assets or category of assets (or perfecting the same) are excessive
in relation to the benefit to the Secured Parties of the security afforded
thereby;

(f) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement, for so
long as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;

(g) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties;

(h) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(i) all assets subject to a certificate of title statute, Farm Products and
As-Extracted Collateral;

(j) any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach of default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property or any Pledged
Security, any applicable shareholder or similar agreement, except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law;

(k) any commercial tort claim;

 

-4-



--------------------------------------------------------------------------------

(l) any assets to the extent a security interest in such assets would result in
adverse tax consequences as reasonably determined by the Parent Borrower;

(m) Equity Interests in Unrestricted Subsidiaries, Immaterial Subsidiaries and
captive insurance companies; and

(n) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Collateral.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the Borrowers and the Guarantors.

“Guarantors” shall mean Intermediate Holdco, the Subsidiary Guarantors and,
solely with respect to any Parent Borrower Guaranteed Obligations, the Parent
Borrower.

“Hedge Creditor” shall mean, with respect to the Hedging Obligations of a Loan
Party or any Restricted Subsidiary, a counterparty that is the Administrative
Agent or a Lender or an Affiliate of the Administrative Agent or a Lender as of
the Closing Date or at the time such Hedging Obligation is entered into
(including any Person who is a Lender (and any Affiliate thereof) as of the
Closing Date but subsequently, whether before or after entering into any Hedging
Obligations, ceases to be a Lender).

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor (i) Patents, Copyrights, Licenses, Trademarks, (ii) trade secrets,
confidential or proprietary technical and business information, know how and
databases and all other proprietary information, (iii) Domain Names, and
(iv) all improvements to any of the foregoing.

“Intermediate Holdco” shall have the meaning assigned to such term in the
preamble.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

 

-5-



--------------------------------------------------------------------------------

“Loan Document Obligations” shall mean (a) the Domestic Obligations (as defined
in the Credit Agreement), and (b) the Foreign Obligations (as defined in the
Credit Agreement).

“Loan Documents” shall mean the Credit Agreement, each Security Document and
each other Loan Document that evidences or governs any Obligations.

“Loans” shall mean all Loans under, and as defined in, the Credit Agreement.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all Hedging Obligations of each Loan Party
or any Restricted Subsidiary owing to a Hedge Creditor, and (c) the due and
punctual payment and performance of all Cash Management Obligations of each Loan
Party or any Restricted Subsidiary owing to a Cash Management Creditor, in each
case, whether outstanding on the date hereof or arising from time to time
following the date of this Agreement.

“Parent Borrower” shall mean (a) prior to the consummation of the Merger, Merger
Sub and (b) upon and after consummation of the Merger, the Company.

“Parent Borrower Guaranteed Obligations” shall have the meaning assigned to such
term in Section 2.01.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a subsidiary of the Borrower or such Grantor) any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any
Grantor or that any Grantor otherwise has the right to license, is in existence,
or granting to any Grantor any right to make, use or sell any invention on which
a patent, now or hereafter owned by any third person, is in existence, and all
rights of any Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Permitted Liens” shall mean with respect to the Obligations, all “Permitted
Liens” as such term is defined in the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) (i) the Equity Interests owned by any Grantor on
the date hereof (including all such Equity Interests listed on Schedule II) and
(ii) thereafter, any other Equity Interest obtained in the future by such
Grantor, in the case of each of clauses (i) and (ii), to the extent that the
same do not constitute Excluded Collateral, and (b) the certificates, if any,
representing all such Equity Interests.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the Issuing Banks, (e) each Hedge Creditor,
(f) each Cash Management Creditor, (g) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (h) the
permitted successors and assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 3.01.

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Closing Date, excluding (i) any Excluded Subsidiary and (ii) any
Foreign Subsidiary.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of the Borrower or such Grantor) any right
to use any trademark now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third person, and all rights of any
Grantor under any such agreement.

 

-7-



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office), and all extensions or renewals thereof, including those
registrations and applications listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees to the Secured Parties, jointly with the other
Guarantors (other than the Parent Borrower) and severally, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of the
Obligations. Each Guarantor (other than the Parent Borrower) further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Guarantor
waives (to the extent permitted by applicable law) presentment to, demand of
payment from and protest to the Borrowers or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

The Parent Borrower hereby agrees that it is jointly and severally liable for,
and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due
and payable, whether at stated maturity, upon acceleration or otherwise, and at
all times thereafter of the Obligations (other than Obligations that are
expressly the obligations of the Parent Borrower pursuant to the terms of any
Loan Document, Hedge Agreement Obligations or Cash Management Obligations, which
Obligations shall continue to be the primary obligations of the Parent Borrower)
(collectively, the “Parent Borrower Guaranteed Obligations”). The Parent
Borrower further agrees that the Parent Borrower Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. The provisions of this Agreement shall apply equally to
the Parent Borrower as guarantor of the Parent Borrower Guaranteed Obligations
as to the Guarantors as guarantors of the Obligations.

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Agreement
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Agreement or such Lien to constitute a Fraudulent
Conveyance, and this Agreement shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance or fraudulent transfer under
Section 548 of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

-8-



--------------------------------------------------------------------------------

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and payable and
not of collection, and waives any right (except such as shall be required by
applicable law and cannot be waived) to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or Parent Borrower Guaranteed Obligations, as applicable, or
to any balance of any Deposit Account or credit on the books of the Collateral
Agent or any other Secured Party in favor of the Borrowers or any other person.

SECTION 2.03. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.14, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or Parent Borrower Guaranteed Obligations,
as applicable, or otherwise. Without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder shall not be discharged or impaired
or otherwise affected by (i) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document (other than pursuant to the terms of a waiver,
amendment, modification or release of this Agreement in accordance with the
terms hereof) or any other agreement, including with respect to the release of
any other Guarantor under this Agreement and so long as any such amendment,
modification or waiver of any Loan Document is made in accordance with
Section 9.08 of the Credit Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or Parent
Borrower Guaranteed Obligations, as applicable, or any of them, (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations or Parent Borrower Guaranteed Obligations, as applicable, or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the occurrence of the Termination Date).
Each Guarantor expressly authorizes the Collateral Agent, in accordance with the
Credit Agreement and applicable law, to take and hold security for the payment
and performance of the Obligations or Parent Borrower Guaranteed Obligations, as
applicable, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations (other than the Parent Borrower Guaranteed Obligations), all
without affecting the obligations of any Guarantor hereunder.

 

-9-



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense (other than payment of the Obligations or Parent Borrower Guaranteed
Obligations, as applicable (other than contingent obligations), in full) based
on or arising out of any defense of either Borrower or any other Loan Party or
the unenforceability of the Obligations or Parent Borrower Guaranteed
Obligations, as applicable, or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrowers or any other Loan Party, other
than the occurrence of the Termination Date. The Collateral Agent and the other
Secured Parties may, in accordance with the Credit Agreement and applicable law,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations or
Parent Borrower Guaranteed Obligations, as applicable, make any other
accommodation with either Borrower or any other Loan Party or exercise any other
right or remedy available to them against either Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against either Borrower
or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation or Parent Borrower
Guaranteed Obligations, as applicable, is rescinded or must otherwise be
restored by the Collateral Agent or any other Secured Party upon the bankruptcy
or reorganization of either Borrower, any other Loan Party or otherwise,
notwithstanding the occurrence of the Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of either Borrower or any other Loan Party to pay any
Obligation or Parent Borrower Guaranteed Obligation, as applicable, when and as
the same shall become due and payable, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will promptly pay, or cause to be paid, to the Collateral Agent for distribution
to the Secured Parties in cash the amount of such unpaid Obligation or Parent
Borrower Guaranteed Obligation, as applicable (in each case, other than payment
of any contingent obligations). Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against any
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

 

-10-



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself reasonably informed of each Borrower’s and each other Loan
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations or Parent Borrower Guaranteed
Obligations, as applicable, and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that neither the
Collateral Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations (other than contingent obligations), each Grantor hereby pledges
to the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest (but
excluding any Excluded Collateral, collectively, the “Collateral”):

(i) all Accounts;

(ii) the Cash Collateral Account and all cash, securities, Instruments and other
property deposited or required to be deposited therein;

(iii) all Chattel Paper;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Intellectual Property;

(xii) all Pledged Collateral;

(xiii) all books and records pertaining to the Collateral;

(xiv) all Supporting Obligations;

 

-11-



--------------------------------------------------------------------------------

(xv) all cash and cash equivalents and Deposit Accounts, and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding the foregoing, in no event shall any control agreements be
required to be obtained in respect thereof.

(b) Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as “all assets” of such
Grantor or words of similar effect, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon written request. The
Collateral Agent agrees, upon request by the Parent Borrower and at its expense,
to promptly furnish copies of such filings to the Parent Borrower.

(c) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party. The
Collateral Agent agrees, upon request by the Parent Borrower and at its expense,
to promptly furnish copies of such filings to the Parent Borrower.

(d) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. Nothing contained
in this Agreement shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership, neither the Collateral Agent nor any other Secured
Party by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the owner of Pledged Collateral consisting of a limited liability company
interest or a partnership interest pursuant hereto, this Agreement shall not be
construed as creating a partnership or joint venture among the Collateral Agent,
any other Secured Party, any Grantor and/or any other Person.

 

-12-



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent, for the ratable
benefit of the Secured Parties, the Security Interest in such Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement.

(b)(i)Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Collateral have been prepared by the Collateral
Agent based upon the information provided to the Collateral Agent and the
Secured Parties by the Grantors for filing in each governmental, municipal or
other office specified on Schedule IV hereof (or specified by notice from the
Parent Borrower to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.09 of the Credit
Agreement), which are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
the Collateral consisting of United States Patents, Trademarks and Copyrights)
that are necessary as of the Closing Date (or after the Closing Date, in the
case of filings, recordings or registrations required by Section 5.09 of the
Credit Agreement) to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements. (ii) Notwithstanding the
foregoing, each Grantor represents and warrants that a fully executed agreement
in the form hereof or, alternatively, each applicable short form security
agreement in the form attached to the Credit Agreement as Exhibits F-1, F-2 and
F-3, and containing a description of all Collateral consisting of Intellectual
Property that is material to the conduct of such Grantor’s business with respect
to United States Patents and United States federally registered Trademarks (and
Trademarks for which United States federal registration applications are
pending) and United States federally registered Copyrights has been or will be
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent) in respect of all
such Collateral in which a security interest may be perfected by filing,
recording or registration in the United States, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than filings described in Section 3.02(b)(i), and other than
such actions as are necessary to perfect the Security Interest with respect to
any Collateral consisting of United States Patents, United States federally
registered Trademarks and United States federally registered Copyrights (and
applications therefor) that are material to the conduct of such Grantor’s
business and that are acquired or developed after the date hereof).

 

-13-



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Collateral securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (iii) subject to the filings described in Section 3.02(b), a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or the
applicable short form security agreement) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three (3) month period (commencing as of the date hereof) pursuant to 35
U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the
date hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be
prior to any other Lien on any of the Collateral, other than Permitted Liens.

(d) Schedule II correctly sets forth as of the Closing Date the percentage of
the issued and outstanding shares or units of each class of the Equity Interests
of the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.

(e) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other loss affecting creditors’ rights generally and general
principles of equity or at law.

(f) Schedule V correctly sets forth as of the Closing Date (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the mailing address of each Grantor, (iv) the organizational
identification number, if any, issued by the jurisdiction of organization of
each Grantor, (v) the identity or type of organization of each Grantor and
(vi) the Federal Taxpayer Identification Number, if any, of each Grantor which
is a Loan Party. The Parent Borrower agrees to update the information required
pursuant to the preceding sentence as provided in Section 5.06 of the Credit
Agreement.

(g) The Collateral is owned by the Grantors free and clear of any Lien, except
for Permitted Liens.

(h) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in (i) Collateral consisting of
Intellectual Property that is not material to the conduct of the Grantor’s
business, and (ii) Collateral to the extent such creation or perfection would
require (A) any filing other than a filing in the United States or America, any
state thereof and the District of Columbia or (B) other action under the laws of
any jurisdiction other than the United States of America, any state thereof and
the District of Columbia.

 

-14-



--------------------------------------------------------------------------------

(i) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(h), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien which does not
constitute a Permitted Lien.

(b) Subject to Section 3.02(h), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably deem
necessary to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing or
continuation statements (including fixture filings) or other documents in
connection herewith or therewith; provided that in no event shall any control
agreements be required.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so, the Collateral Agent may discharge past due
Taxes, assessments, charges, fees or Liens at any time levied or placed on the
Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement, and each Grantor agrees to
reimburse the Collateral Agent within 30 days after written demand for any
reasonable out-of-pocket payment made or any reasonable out-of-pocket expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to Taxes, assessments, charges, fees or
Liens and maintenance as set forth herein or in the other Loan Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

 

-15-



--------------------------------------------------------------------------------

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

(a) Instruments. Upon the occurrence and during the continuation of an Event of
Default, if any Grantor shall at any time hold or acquire any Instruments in
excess of $3,000,000 individually, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, to the extent the same do
not constitute Excluded Collateral, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default or Event
of Default. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.01 shall be physically delivered to the Collateral Agent in accordance
with the terms of the Credit Agreement and endorsed to the Collateral Agent or
endorsed in blank.

(c) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $5,000,000 to secure
payment and performance of an Account, such Grantor shall promptly assign such
security interest to the Collateral Agent for the benefit of the Secured
Parties. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the Collateral Agent shall have given the Grantors
prior written notice of its intent to exercise its rights under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents and applicable law and no
notice of any such voting or exercise of any consensual rights and powers need
be given to the Collateral Agent.

(b) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

 

-16-



--------------------------------------------------------------------------------

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Collateral shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be held in trust for the
benefit of the Collateral Agent and the Secured Parties and shall be delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent) on or prior to the
later to occur of (i) 30 days following the receipt thereof and (ii) the earlier
of the date of the required delivery of the Pricing Certificate following the
receipt of such items and the date which is 45 days after the end of the most
recently ended fiscal quarter (or such longer period as to which the Collateral
Agent may consent).

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor agrees that it will not do any act, or omit to do any act,
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or dedicated to the public, other than the expiration of
such Patent at the end of its natural term, subject to such Grantor’s reasonable
business judgment.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse, subject to such Grantor’s reasonable business judgment.

(c) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, and subject to each Grantor’s reasonable business
judgment, each Grantor will take all reasonable and necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, and the United States Copyright Office, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

 

-17-



--------------------------------------------------------------------------------

(d) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Collateral) after the Closing
Date, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the Closing Date, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 90 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent), the relevant Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable United States federally registered (or application for
United States federally registered) After-Acquired Intellectual Property owned
by it as of the last day of applicable fiscal quarter, to the extent that such
Intellectual Property becomes part of the Collateral and to the extent that it
is not covered by any previous Intellectual Property Security Agreement so
signed and delivered by it.

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral.

(a) Upon the occurrence and during the continuance of an Event of Default and
with prior written notice to the Parent Borrower, the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent. Upon
the occurrence and during the continuance of an Event of Default and with prior
written notice to the relevant Grantor, the Collateral Agent shall at all times
have the right to exchange the certificates representing any Pledged Securities
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Parent Borrower in writing of the
suspension of their rights under paragraph (c) of Section 3.05, then all rights
of any Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph (c) of Section 3.05
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of Section 3.05 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be promptly delivered to the Collateral Agent
upon written demand in the same form as so received (with any necessary
endorsement or instrument of assignment). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.03. After
all Events of Default have been cured or waived, the Collateral Agent shall
promptly repay to each applicable Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (c) of Section 3.05 and
that remain in such account.

 

-18-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default and
with prior written notice to the Parent Borrower, all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a) of Section 3.05, and the obligations of the Collateral
Agent under paragraph (b) of Section 3.05, shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided, however, that, unless otherwise directed by the Required
Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default and the provision of the
notice referred to above to permit the Grantors to exercise such rights. To the
extent the notice referred to in the first sentence of this paragraph (c) has
been given, after all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a) of Section 3.05, and the Collateral Agent shall again
have the obligations under paragraph (b) of Section 3.05.

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give any notice referred to in Section 3.05 or this
Section 4.01 in order to exercise any of its rights described in said Sections,
and the suspension of the rights of each of the Grantors under said Sections
shall be automatic upon the occurrence of such Bankruptcy Default.

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on written demand, and
it is agreed that the Collateral Agent shall have the right to take any of or
all the following actions at the same or different times: (a) with respect to
any Collateral consisting of Intellectual Property, on written demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements),
(b) to withdraw any and all cash or other Collateral from the Cash Collateral
Account and to apply such cash and other Collateral to the payment of any and
all Obligations in the manner provided in Section 4.03, (c) with or without
legal process and with or without prior notice or demand for performance, to
take possession of the Collateral without breach of the peace, and subject to
the terms of any related lease agreement, to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral, and (d) generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange upon such commercially reasonable terms and conditions as it
may deem necessary, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it necessary to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

 

-19-



--------------------------------------------------------------------------------

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations (other than contingent
obligations) paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

-20-



--------------------------------------------------------------------------------

Until the Termination Date, each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
in writing by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. Upon the occurrence and during the continuance
of an Event of Default, in the event that any Grantor at any time or times shall
fail to obtain or maintain any of the policies of insurance required under the
Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may upon prior written notice to such Grantor, without waiving
or releasing any obligation or liability of any Grantor hereunder or any Default
or Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent deems necessary. All sums disbursed by the
Collateral Agent in connection with this paragraph, including attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
written demand as provided in Section 9.05 of the Credit Agreement, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

SECTION 4.03. Application of Proceeds. If an Event of Default shall have
occurred and be continuing the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral in
accordance with Section 2.17 of the Credit Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 4.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise its rights and remedies in this
Article IV at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent (until the termination of this Agreement and subject to Section 7.14) an
irrevocable nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors), subject in all respects to any Licenses to
use, license or sublicense any of the Collateral consisting of know how,
Patents, Copyrights and Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may be exercised, at
the option of the Collateral Agent, only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license or
sublicense entered into by the Collateral Agent with a third party in accordance
with this Section 4.04 shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default, except to the extent that such license
or sublicense would invalidate or render unenforceable any such Grantor’s
Intellectual Property.

 

-21-



--------------------------------------------------------------------------------

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that to the extent such restrictions and
limitations apply to any proposed sale of Pledged Collateral, the Collateral
Agent may, with respect to any sale of such Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that to the
extent such restrictions and limitations apply to any proposed sale of Pledged
Collateral, the Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 4.05 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

-22-



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the applicable Borrowers agree that (a) in the event a
payment shall be made by any Guarantor under this Agreement, the applicable
Borrowers shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to this Agreement or any
other Security Document to satisfy in whole or in part a claim of any Secured
Party, the Borrowers shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or Parent
Borrower Guaranteed Obligations, as applicable, or assets of any other Guarantor
shall be sold pursuant to any Security Document to satisfy any Obligation or
Parent Borrower Guaranteed Obligations, as applicable, owed to any Secured
Party, and such other Guarantor (the “Claiming Guarantor”) shall not have been
fully indemnified by a Borrower as provided in Section 5.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to (i) the
amount of such payment or (ii) the greater of the book value or the fair market
value of such assets, as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Guarantor on
the date hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 5.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 5.01 to the extent of such
payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Loan Document Obligations until the
Termination Date; provided, that if any amount shall be paid to such Grantor on
account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held in trust for the benefit of the Secured Parties and
shall promptly be paid to the Collateral Agent to be credited and applied
against the Obligations or Parent Borrower Guaranteed Obligations, as
applicable, whether matured or unmatured, in accordance with Section 4.03. No
failure on the part of a Borrower or any Guarantor to make the payments required
by Sections 5.01 and 5.02 (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of its obligations hereunder.

ARTICLE VI

[RESERVED]

 

-23-



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Parent Borrower
as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein or any other Loan Document shall
be considered to have been relied upon by the Lenders and the Issuing Banks and
shall survive the making by the Lenders of any Loans and issuance of any Letters
of Credit by each Issuing Bank, regardless of any investigation made by any
Lender or Issuing Bank or on their behalf and notwithstanding that the
Collateral Agent, any Issuing Bank or any Lender may have had notice or actual
knowledge of any Default at the time of any Credit Event, and shall continue in
full force and effect until the Termination Date.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective when it shall have been executed by the Loan Parties and the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.05. Collateral Agent’s Expenses; Indemnity.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to indemnify the Collateral Agent and the other
Indemnitees as provided in Section 9.05 of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.05 shall survive the Termination Date.

 

-24-



--------------------------------------------------------------------------------

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact. Until the Termination
Date, each Grantor hereby appoints the Collateral Agent as the attorney-in-fact
of such Grantor for the purpose of, upon the occurrence and during the
continuance of an Event of Default, carrying out the provisions of this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts to any Account Debtor, (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent or the Cash Collateral Account, and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement in accordance with its terms, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, willful misconduct, fraud or
bad faith. The foregoing powers of attorney being coupled with an interest, are
irrevocable until the Security Interest shall have terminated in accordance with
the terms hereof.

SECTION 7.07. Applicable Law. THIS AGREEMENT (OTHER THAN LETTERS OF CREDIT AND
AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

-25-



--------------------------------------------------------------------------------

SECTION 7.08. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver hereof or thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of this Agreement or any other Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. Except as otherwise provided herein, no
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Parties that are party thereto and are
affected by such waiver, amendment or modification, subject to Section 9.08 of
the Credit Agreement.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

-26-



--------------------------------------------------------------------------------

SECTION 7.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile, pdf or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process.

(a) Each of the parties and the Secured Parties, by their acceptance of the
benefits of this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto and the Secured Parties, by their acceptance of the benefits of this
Agreement agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent, the Administrative Agent, the Issuing Banks or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Grantor or its properties in
the courts of any jurisdiction.

(b) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

-27-



--------------------------------------------------------------------------------

SECTION 7.14. Termination or Release.

(a) This Agreement, the Guarantees made herein, the Security Interest, the
pledge of the Pledged Collateral and all other security interests granted hereby
(including, without limitation, the licenses granted by the Grantors and the
Collateral Agents pursuant to Section 4.04) shall automatically terminate on the
Termination Date (other than to the extent any funds are on deposit in the Cash
Collateral Account in respect of any L/C Backstop, in which case, the Security
Interest in such Cash Collateral Account shall continue until released by the
relevant Issuing Bank).

(b) Any Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement (including, without limitation, in connection
with the Foreign Subsidiary Reorganization) as a result of which such Guarantor
ceases to be a Loan Party.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (including, without limitation, in
connection with the Foreign Subsidiary Reorganization) to any person that is not
a Borrower or a Grantor, or, upon the effectiveness of any written consent to
the release of the Security Interest granted hereby in any Collateral pursuant
to Section 9.08 of the Credit Agreement, the Security Interest in such
Collateral shall be automatically released, and the licenses granted by the
Grantors and the Collateral Agent pursuant to Section 4.04 shall be
automatically terminated.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.14 shall be without recourse to or representation or
warranty by the Collateral Agent (other than any representation and warranty
that the Collateral Agent has the authority to execute and deliver such
documents) or any Secured Party. Without limiting the provisions of
Section 7.05, the Borrowers shall reimburse the Collateral Agent upon written
demand for all reasonable out-of-pocket costs and expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.14 as provided in Section 9.05 of the Credit
Agreement.

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in preceding paragraph (d) above, it shall, upon the
reasonable request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.14.

SECTION 7.15. [RESERVED].

 

-28-



--------------------------------------------------------------------------------

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, each wholly owned Restricted Subsidiary (other than a Foreign
Subsidiary, an Excluded Subsidiary, or a Domestic Subsidiary that is a
disregarded entity for United States federal income tax purposes owned by a
non-disregarded non-United States entity) that was not in existence or not a
subsidiary on the Closing Date is required to enter into this Agreement as a
Subsidiary Guarantor and a Grantor upon becoming such a subsidiary. Upon
execution and delivery by the Collateral Agent and such subsidiary of a
supplement in the form of Exhibit A hereto, such subsidiary shall become a
Subsidiary Guarantor and a Grantor hereunder with the same force and effect as
if originally named as a Subsidiary Guarantor and a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

SECTION 7.17. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Pledged Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, or any other agreement or instrument (so long as the same are made in
accordance with the terms of Section 9.08 of the Credit Agreement), (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 7.18. Effectiveness of Merger. Upon the consummation of the Merger, the
Company shall succeed to all the rights and obligations of Merger Sub under this
Agreement, without any further action by any Person.

SECTION 7.19. Obligations of the Foreign Subsidiary Borrowers. Notwithstanding
anything contained herein or in the other Loan Documents to the contrary, none
of the Foreign Subsidiary Borrowers shall be liable for any Domestic
Obligations, and none of the Collateral pledged by any Foreign Subsidiary
Borrower shall secure any Domestic Obligations. In addition, any insurance
proceeds from any Collateral pledged by any Foreign Subsidiary Borrower shall
not be available to secure any Domestic Obligations.

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VWR FUNDING, INC. By:       Name:   Title:   VWR INVESTORS, INC. By:       Name:
  Title:   VARIETAL DISTRIBUTION MERGER SUB, INC. By:       Name:   Title:

CDRV INVESTORS, INC.

HEREBY ABSOLUTELY, IRREVOCABLY

AND UNCONDITIONALLY ASSUMES ALL

OBLIGATIONS OF VARIETAL

DISTRIBUTION MERGER SUB, INC.

UNDER THIS AGREEMENT.

CDRV INVESTORS, INC.

 

By:       Name:   Title:

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

VWR INTERNATIONAL, INC. By:       Name:   Title:   VWR MANAGEMENT SERVICES LLC
By:   VWR International, Inc. Its:   Sole Member   By:       Name:   Title:  
VWR, INC. By:       Name:   Title:   WARD’S NATURAL SCIENCE ESTABLISHMENT, LLC
By:       Name:   Title:   SCIENCE KIT, LLC By:       Name:   Title:

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:       Name:   Title:

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to the

Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

Schedule II to the

Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interest

 

Percentage

of Equity

Interests

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date



--------------------------------------------------------------------------------

Schedule III to the

Guarantee and

Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations

 

Title

 

Reg. No.

 

Author

Pending U.S. Copyright Applications for Registration

 

Title

 

Author

 

Class

 

Date Filed

 

III-1



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents

 

Patent No.

 

Issue Date

U.S. Patent Applications

 

Patent Application No.

 

Filing Date

 

III-2



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations

 

Mark

 

Reg. Date

 

Reg. No.

U.S. Trademark Applications

 

Mark

 

Filing Date

 

Application No.

 

III-3



--------------------------------------------------------------------------------

Schedule IV to the

Guarantee and

Collateral Agreement

UCC FILING OFFICES



--------------------------------------------------------------------------------

Schedule V to the

Guarantee and

Collateral Agreement

SCHEDULE V

UCC INFORMATION



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the Guarantee and
Collateral Agreement dated as of June 29, 2007 (the “Guarantee and Collateral
Agreement”), among VWR INVESTORS, INCFunding Inc., a Delaware corporation
(successor by merger to Varietal Distribution Merger Sub, Inc.) (“VWR” or the
“Parent Borrower”), VWR Investors, Inc., a Delaware corporation (“Intermediate
Holdco”), VARIETAL DISTRIBUTION MERGER SUB., INC., a Delaware corporation
(“Merger Sub”) to be merged with and into CDRV INVESTORS, INC. (the “Company”),
each subsidiary of the Parent Borrower from time to time party thereto (each
such subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, the Borrowers and
Intermediate Holdco are referred to collectively herein as the “Grantors”) and
BANK OF AMERICA, N.A., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement dated as of June 29, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent for the Lenders and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
certain additional Restricted Subsidiaries of the Borrowers may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit as consideration for Loans previously made and
Letters of Credit previously issued, to induce the Hedge Creditors to enter into
and/or maintain Hedging Obligations with one or more Loan Parties or one or more
Restricted Subsidiaries and to induce the Cash Management Creditors to enter
into and/or maintain Cash Management Obligations with one or more Loan Parties
withor one or more Loan PartiesRestricted Subsidiaries.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the Closing
Date were to the date hereof). In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and permitted assigns,
for the ratable benefit of the Secured Parties, their successors and permitted
assigns, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile, pdf or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants to the Collateral
Agent and the Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary and (ii) any and all Intellectual
Property now owned by the New Subsidiary and (b) set forth under its signature
hereto, is the exact legal name (as such name appears on its certificate or
articles of incorporation or formation) of the New Subsidiary and its
jurisdiction of organization.

 

A-2



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF).

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrowers as provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement as provided
in Section 9.05 of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY], By:       Name:   Title:   Address:   Legal Name:  
Jurisdiction of Formation:   BANK OF AMERICA, N.A., as Collateral Agent, By:    
  Name:   Title:   By:       Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to Guarantee

and Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interest

 

Percentage

of Equity

Interests

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

PLEDGED DEBT SECURITIES

[Follow format of Schedule III to the

Guarantee and Collateral Agreement.]